


Exhibit 10(a)(lxii)




Long-Term Incentive Program Award and Agreement
(Fiscal Year 2014)
[DATE]


Dear _____________________:


H. J. Heinz Company is pleased to confirm that, effective as of ______, 2013,
you have been granted an Award under the Long-Term Incentive Program (“LTIP”) in
accordance with the terms and conditions of the Third Amended and Restated H. J.
Heinz Company Fiscal Year 2003 Stock Incentive Plan (the “Plan”). This Award is
also made under and governed by the terms and conditions of this letter
agreement (“Agreement”), which shall control in the event of a conflict with the
terms and conditions of the Plan. For purposes of this Agreement, the “Company”
shall refer to H. J. Heinz Company and its Subsidiaries. Unless otherwise
defined in this Agreement, all capitalized terms used in this Agreement shall
have the same meanings as the capitalized terms in the Plan, which are hereby
incorporated by reference into this Agreement.


1.
Award.



(a)
The target value of the Award to you under this Agreement is equal to $______
(the “Target Award Opportunity”), based on a 36-month Award Period and subject
to acceleration and proration pursuant to Section 3 below. The “Award Period”
begins on May 1, 2013 and ends on the earlier of (a) the date of the closing of
the acquisition between the Company and a subsidiary of Hawk Acquisition Holding
Corporation (the “Closing Date”) and (b) May 1, 2016.



(b)
In light of the impending acquisition, this Award replaces certain awards of
Restricted Stock Units (“RSUs”) and stock options that you might have otherwise
received in Fiscal Year 2014, in the following proportions:



$_________ replacement for RSUs (the “RSU Replacement Amount”)
$_________ replacement for stock options


2.
Vesting. The Award will vest 100% on May 1, 2016, subject to acceleration in
accordance with Section 3(a) below.



3.
Acceleration, Proration, and Payment of Award.



(a)
If the Award Period ends on the Closing Date, your Award will be accelerated and
prorated and paid as soon as administratively possible following the Closing
Date, subject to Sections 4, 5, 6 and 7 below. If the Award Period does not end
on the Closing Date, the Award will be subject to the vesting requirement set
forth in Section 2 above and will be paid as soon as administratively possible
following vesting.



(b)
Your Award will be prorated based upon the number of full and partial months of
the Award Period completed. For example and for illustration purposes only, if
the Closing Date occurred on July 10, 2013, your Award would equal:



Target Award Opportunity x 3/36     (the portion of the 36-month Award Period
completed)




--------------------------------------------------------------------------------






If the Closing Date does not occur prior to May 1, 2016, your Award will equal
100% of your Target Award Opportunity, subject to the vesting requirement set
forth in Section 2 above and the provisions of Sections 4, 5, 6 and 7 below.
  
(c)
The Award will be paid in cash, subject to the limits set forth in the Plan.



4.
Termination of Employment. In the event that your employment with the Company
terminates for any reason prior to the completion of the Award Period, your
entire Award will be forfeited.



5.
Termination of the LTIP. If the LTIP is terminated prior to the completion of
the Award Period, provided that you are an employee of the Company on the date
of such termination, your Award will be prorated, pursuant to Section 2(b)
above, based on the number of full and partial months of the Award Period
completed prior to such termination, and will be paid in cash as soon as
administratively possible following such termination.



6.
Non-Solicitation. You agree that you shall not, during the term of your
employment by the Company and for eighteen (18) months after the date of the
termination of your employment with the Company, regardless of the reason for
the termination, either directly or indirectly, solicit, take away or attempt to
solicit or take away any employee of the Company, either for your own purpose or
for any other person or entity. You further agree that you shall not, during the
term of your employment by the Company or at any time thereafter, use or
disclose Confidential Information (as defined in Section 7 below) except as
directed by, and in furtherance of the business purposes of, the Company. You
acknowledge (i) that the non-solicitation provision set forth in this Section 6
is essential for the proper protection of the business of the Company; (ii) that
it is essential to the protection of the Company's goodwill and to the
maintenance of the Company's competitive position that any Confidential
Information be kept secret and not disclosed to others; and (iii) that the
breach or threatened breach of this Section 6 will result in irreparable injury
to the Company for which there is no adequate remedy at law because, among other
things, it is not readily susceptible of proof as to the monetary damages that
would result to the Company. You consent to the issuance of any restraining
order or preliminary restraining order or injunction with respect to any conduct
by you that is directly or indirectly a breach or a threatened breach of this
Section 6. Any breach by you of the provisions of this Section 6 will, at the
option of the Company (in its sole discretion) and in addition to all other
rights and remedies available to the Company at law, in equity or under this
Agreement, result in the forfeiture of all of your rights in any portion of the
Award that remains unvested as of the date of such breach.



7.
Non-Competition/Confidential Information. As used in this Section 7, the
following terms shall have the respective indicated meanings:



“Affiliated Company or Companies” means any person, corporation, limited
liability company, partnership, or other entity controlling, controlled by or
under common control with the Company.


“Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge,




--------------------------------------------------------------------------------




data and know-how of the Company, whether or not they originated with you or
information which the Company received from third parties under an obligation of
confidentiality.


“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development, (i)
that competes with a product or process of the Company upon or with which you
shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two-year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through actual receipt or
review of memoranda or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.


“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or the development, production,
marketing, or selling of, or the use in production, marketing, or sale of, a
Conflicting Product.


In partial consideration for the Award granted to you hereunder, you agree that,
for a period of eighteen (18) months after the date of the termination of your
employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing, or sale of, or the use in
production, marketing, or sale of, a Conflicting Product. The foregoing
limitation does not apply to a Conflicting Organization whose business is
diversified and that, as to that part of its business to which you render
services, is not engaged in the development, production, marketing, use or, sale
of a Conflicting Product, provided that the Company shall receive separate
written assurances satisfactory to the Company from you and the Conflicting
Organization that you shall not render services during such period with respect
to a Conflicting Product or directly or indirectly provide or reveal
Confidential Information to such organization.


You acknowledge and agree that the non-competitive restrictions set forth in
this Section 7 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company's Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.


Any breach by you of the provisions of this Section 7 will, at the option of the
Company (in its sole discretion), and in addition to all other rights and
remedies available to the Company at law, in equity, or under this Agreement,
result in the forfeiture of all of your rights in any portion of the Award that
remains unvested as of the date of such breach.


In addition to the remedies stated in the preceding paragraph, the Company
shall, if it shall so elect, be entitled to institute legal proceedings to
obtain damages for a breach by you of this Section 7, or to enforce the specific
performance of the Agreement by you and to enjoin you from any further violation
of this Section 7, or to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. You acknowledge, however,
that the remedies at law for any breach by you of the provisions of this Section
7 may be inadequate and that the Company shall be entitled to obtain preliminary
or permanent injunctive relief without the necessity of proving actual damages
by reason of such breach or threatened breach and, to the extent permitted by
applicable




--------------------------------------------------------------------------------




law, a temporary restraining order (or similar procedural device) may be granted
immediately upon the commencement of such action.


You agree that if any of the provisions herein shall for any reason be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or geography, such provision shall be limited or reduced
so as to be enforceable to the extent compatible with existing law.


8.
Impact on Benefits. The RSU Replacement Amount will be included as eligible
compensation for the year of the grant pursuant to the H.J. Heinz Company
Supplemental Executive Retirement Plan (as amended and restated effective
September 1, 2007) and the H.J. Heinz Company Employees Retirement and Savings
Excess Plan (as amended and restated effective January 1, 2005), regardless of
whether or not the Award subsequently vests. The Award will not be included as
eligible compensation pursuant to any other plan of the Company except as
expressly set forth in such plan(s).



9.
Tax Withholding. When your Award is paid, the Company will withhold the amount
of money payable for the federal, state, local, and/or foreign income and/or
employment taxes required to be collected or withheld with respect to the
payment.



10.
Non-Transferability. Your Award may not be sold, transferred, pledged, assigned,
or otherwise encumbered except by will or the laws of descent and distribution.



11.
Employment At-Will.     You acknowledge and agree that nothing in this Agreement
or the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice.



12.
Collection and Use of Personal Data.    You consent to the collection, use, and
processing of personal data (including name, home address and telephone number,
and identification number) by the Company or a third party engaged by the
Company for the purpose of implementing, administering, and managing the Plan
and any other stock option or stock incentive plans of the Company
(collectively, the “Plans”). You further consent to the release of personal data
(a) to such a third party administrator, which, at the option of the Company,
may be designated as the exclusive broker in connection with the Plans, or (b)
to any Subsidiary of the Company, wherever located. You hereby waive any data
privacy rights with respect to such data to the extent that receipt, possession,
use, retention, or transfer of the data is authorized hereunder.



13.
Future Awards. The Plan is discretionary in nature and the Company may modify,
cancel or terminate it at any time without prior notice in accordance with the
terms of the Plan. While Awards may be granted under the Plan on one or more
occasions or even on a regular schedule, each grant is a one-time event, is not
an entitlement to an award of cash or stock in the future, and does not create
any contractual or other right to receive an award or other compensation or
benefits in the future.



14.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.



15.
Internal Revenue Code Section 409A. It is intended that this Award shall not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code and, as a result, shall not be subject to the requirements of Section
409A of the Code. The Plan and this Award Agreement are to be





--------------------------------------------------------------------------------




interpreted in a manner consistent with this intention. Absent a deferral
election satisfying the requirements of Section 409A of the Code and
notwithstanding any other provision in the Plan, a new award may not be issued
if such award would be subject to Section 409A of the Code at the time of grant,
and the existing Award may not be modified in a manner that would cause such
Award to become subject to Section 409A of the Code at the time of such
modification.




This Award is subject to your acceptance of this Agreement by signing and dating
it and returning it to the Company.






H. J. HEINZ COMPANY




By:    ________________________
Randolph W. Keuch
Vice President - Total Rewards




Accepted:                        


Date:                            












